Name: 84/422/EEC: Commission Decision of 24 July 1984 amending Annex I to Council Decision 77/795/EEC establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  information and information processing;  environmental policy;  natural environment
 Date Published: 1984-09-05

 Avis juridique important|31984D042284/422/EEC: Commission Decision of 24 July 1984 amending Annex I to Council Decision 77/795/EEC establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community Official Journal L 237 , 05/09/1984 P. 0015 - 0017 Spanish special edition: Chapter 15 Volume 5 P. 0052 Portuguese special edition Chapter 15 Volume 5 P. 0052 Finnish special edition: Chapter 15 Volume 4 P. 0208 Swedish special edition: Chapter 15 Volume 4 P. 0208 *****COMMISSION DECISION of 24 July 1984 amending Annex I to Council Decision 77/795/EEC establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community (84/422/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/795/EEC of 12 December 1977 establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community (1), and in particular Article 5 (1) thereof, Whereas requests have been received from France, Italy, the Netherlands and the United Kingdom for amendments to Annex I to the said Council Decision; Whereas the Commission is satisfied that these amendments satisfy the requirements of Article 5 (2) of the Council Decision, HAS ADOPTED THIS DECISION: Article 1 Annex I to Council Decision 77/795/EEC is hereby amended concerning sampling or measuring stations as listed in the Annex to this Decision. Article 2 This Decision is adressed to the Member States. Done at Brussels, 24 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 334, 24. 12. 1977, p. 29. ANNEX List of amendments to Annex I to Council Decision 77/795/EEC concerning sampling or measuring stations involved in the exchange of information 1,2.3 // // // Sampling or measuring stations // List of rivers // 1,3 // // FRANCE // // 1.2.3 // 'Lyon // upstream of the confluence with the SaÃ ´ne at the PoincarÃ © Bridge (St 98 000) // RhÃ ´ne' // is replaced by: // // // 'Lyon // downstream of the confluence with the SaÃ ´ne et Chasse sur RhÃ ´ne (St 98 000) // RhÃ ´ne' 1,3 // ITALY // // 1.2.3 // 'Meirano // 591 km upstream of mouth // Po' // is replaced by: // // // 'Moncalieri // 594 km upstream of the mouth // Po' // 'Ponte degli Albergi // 38 km upstream of the mouth // Metauro' // is replaced by: // // // 'Ponte degli Alberi // 38 km upstream of the mouth // Metauro' // 'Roma // 43 km upstream of the mouth // Tiber' // is replaced by: // // // 'Ponte Ripetta // 43 km upstream of the mouth // Tiber' 1,3 // NETHERLANDS // // 1.2.3 // 'Kampen // 133 km downstream of the point where the Rhine enters the Netherlands // Ijssel' // is replaced by: // // // 'Kampen // 123 km downstream of the point where the Rhine enters the Netherlands // Ijssel' // 'Gorinchem // 93,5 km downstream of the point where the Rhine enters the Netherlands // Upper Merwede' // is replaced by: // // // 'Vuren // 88 km downstream of the point where the Rhine enters the Netherlands // Upper Merwede' // 'Vreeswijk // 89 km downstream of the point where the Rhine enters the Netherlands // Lek' // is replaced by: // // // 'Hagestein // 82 km downstream of the point where the Rhine enters the Netherlands // Lek' // 'IJ 17 // at the mouth of the Keteldiep, 143 km downstream of the point where the Rhine enters the Netherlands // Keteldiep' // is replaced by: // // // 'IJ 12 // Ketelbrug, 145 km downstream of the point where the Rhine enters the Netherlands // Ketelmeer'